        Case 2:19-cv-00737-SRW Document 1 Filed 09/30/19 Page 1 of 13



               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT'OF ALAlikMA
                        NORTHERN DIWSION
                                         s;-? -‘ i\
WILLIE MOODY,JR.,               )
individually,                   )
                                )
      Plaintiff,

v.                                           Case No.aICI -CV-137

CARRIE LEE BAGGETT,
individually,

      Defendant.


                                  COMPLAINT

       Plaintiff WILLIE MOODY, JR. (hereinafter "MOODY" or "Plaintiff')

hereby sues Defendant CARRIE LEE BAGGETT, individual, (hereinafter

"Defendant") for injunctive relief, attorney's fees, litigation expenses, and costs

pursuant to the Americans with Disabilities Act,42 U.S.C. §§ 12101-12103, 12181-

12205a (hereinafter "ADN'), and its implementing regulations and alleges as

follows:

                        JURISDICTION AND VENUE

      1.    This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1343.



                                                                           Page 1 of13
        Case 2:19-cv-00737-SRW Document 1 Filed 09/30/19 Page 2 of 13



       2.     Venue is properly located in the Middle District of Alabama pursuant

to 28 U.S.C.§ 1391(b)because venue lies in the judicial district ofthe property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiffs claims occurred. The Defendant's property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                       PARTIES

       3.     Plaintiff, WILLIE MOODY, JR. is an Alabama resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff utilizes a wheelchair for mobility and has limited dexterity in his

extremities due to permanent spinal damage sustained when he was wounded while

serving his country in the United States Army. Plaintiffs condition is one that

constitutes a physical impairment which impacts and substantially limits the major

life activity of walking and having complete use of his extremities and as such is a

qualified disability under the ADA.

       4.     Defendant, CARRIE LEE BAGGETT (hereinafter referred to as

"Defendant), is a resident individual conducting business in the State of Alabama.

CARRIE LEE BAGGETT,is the owner,lessor, and/or operator ofthe real property

and irnprovements that are the subject ofthis action, specifically: The Shack located

at 3200 Atlanta Hwy.,Montgomery,Alabama(hereinafter referred to as"premises",


                                                                                Page 2 of13
        Case 2:19-cv-00737-SRW Document 1 Filed 09/30/19 Page 3 of 13



"subject premises", "subject facilitr, "subject property", "subject location",

"Defendant's premises" and/or "Defendant's property).

               COUNT I — CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      5.     On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act("ADN'), 42 U.S.C. § 12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. For enforcement purposes, the effective date of Title III of the ADA

was January 26, 1992. 42 U.S.C. § 12181; 20 C F.R. § 36.508(A).

      6.     To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

      7.     Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) is readily achievable

by the Defendant due to the low costs ofremoving its existing architectural barriers

and the financial assistance made available to Defendant by the government pursuant

to Section 44 and/or Section 190 ofthe IRS Code.

      8.     Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. §36.104, the subject

facility owned by CARRIE LEE BAGGETT is a place of public accommodation in

that it owns the real property and fixtures of a restaurant that provides food and

                                                                          Page 3 of 13
         Case 2:19-cv-00737-SRW Document 1 Filed 09/30/19 Page 4 of 13



beverages and related services to the public. Pursuant to 42 U.S.C. § 12182(a), the

Defendant is liable for any ADA violations on the subject premises because it owns

and controls the subject premises and while regulations promulgated by the

Department ofJustice state that a landlord may contractually allocate to a tenant the

responsibility to comply with the ADA, however if such allocation is made it is

effective only as between the landlord and tenant and has no effect on the rights of

third parties such as the Plaintiff in this case. As the owner ofthe real property and

fixtures ofthe subject premises the Defendant is independently liable for the barriers

to equal access as alleged herein. 28 C.F.R. § 36.201(b).

       9.       Prior to instituting this action, and on numerous occasions per month

over the last year and before, Moody visited and attempted to patronize Defendant's

premises at issue in this matter, and was denied full, safe and equal access to the

subject property and the benefits of services, programs, and/or activities of the

subject premises and its facilities, and has otherwise been discriminated against, has

suffered an injury in fact, and been damaged by Defendant due to its lack of

compliance with the ADA.Plaintiffhas personal knowledge that the subject location

is presently in violation of the ADA and is discriminating against individuals with

disabilities.

       10.      Due to the violations ofthe ADA at Defendant's premises Plaintiffdoes

not have safe and equal access to the goods and services available to Defendant's


                                                                            Page 4 of13
        Case 2:19-cv-00737-SRW Document 1 Filed 09/30/19 Page 5 of 13



able-bodied patrons at this location. Plaintiff has suffered, and continues to suffer,

frustration and humiliation as a result ofthe discriminatory conditions present at the

subject premises.

      11.    Plaintiff has a bona fide desire and intent to patronize i.e., avail himself

ofthe goods and services of, Defendant's subject premises once the barriers to equal

access that amount to violations of the ADA are removed; however, Plaintiff is

deterred from doing so as a result of the barriers to access which currently persist at

said premises. The existence of these barriers creates a 100 percent likelihood that

Plaintiff will suffer the same injury as alleged each time he returns in the future.

      12.    Plaintiff is also a tester for the purpose of asserting his civil rights by

monitoring, ensuring, and determining whether places of public accommodation,

such as Defendant, are in compliance with the ADA so that individuals with

disabilities, including himself, and those using wheelchairs similarly situated, will

have full and equal enjoyment ofthe property without fear of discrimination and the

accompanying humiliation associated with discrimination.

      13.    Plaintiffresides less than ten(10)rniles frorn where the subject facility

is located and has a real, continuing, and immediate threat of future discrimination

as a result ofDefendant's violation of, and non-compliance with, the ADA because

he intends to continue to visit, i.e. attempt to patronize, the subject location each

time he travels by the subject facility which occurs numerous times each month.


                                                                              Page 5 of13
        Case 2:19-cv-00737-SRW Document 1 Filed 09/30/19 Page 6 of 13



Accordingly, Plaintiff intends to attempt to patronize, i.e., visit, Defendant's subject

location nurnerous times next month, and on a regular basis each month following.

Plaintiff will do this until the barriers are remediated and he is able to patronize the

subject location with access equal to that of Defendant's able-bodied customers.

       14.   Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment ofthe goods, services, facilities, privileges, advantages, and/or

accommodations at the subject facility in derogation of42 U.S.C. § 12101 et seq.

      15.    Pursuant to the mandates of42 U.S.C.§ 12134(a), on July 26, 1991,the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements ofthe ADA 28 C.F.R. Part 36.

       16.   Defendant is in violation of42 U.S.C. § 12181 et seq., and 28 C.F.R. §

36.302 et seq., and is discriminating against the Plaintiff as a result ofinter alia, the

following specific violations that Plaintiff personally encountered and/or observed:

                                      PARKING

      a.     The plaintiff could not safely utilize the parking facility as
             there are no designated accessible parking spaces present
             in violation of Section 4.6 of the ADAAG and Sections
             208 and 502 ofthe 2010 ADA Standards, whose resolution
             is readily achievable.

                       EXTERIOR ACCESSIBLE ROUTES

      b.     The plaintiff could not independently traverse the parking
             facility or the path oftravel from the parking facility to the

                                                                               Page 6 of13
 Case 2:19-cv-00737-SRW Document 1 Filed 09/30/19 Page 7 of 13



     public entry door because the ground surface consisted of
     unmaintained broken pavement with abrupt changes in
     level between /  4 inch high minimum and /
                      1                              1 2 inch high
     maximum which are not properly beveled and have a
     vertical rise steeper than 1:2 in violation of Section 4.5 of
     the ADAAG and Section 303.3 of the 2010 ADA
     Standards and said accessible feature is not being
     maintained by Defendant in violation of28 CFR § 36.211,
     whose resolution is readily achievable.

                    ACCESSIBLE ENTRANCE

c.   The plaintiff could not independently enter the facility
     because there was insufficient maneuvering clearance for
     a front approach to the pull side ofthe door. Violation: The
     entry door lacks the minimum 18 inches of clearance
     parallel to the doorway beyond the latch side of the
     doorway which extends the minimum required 60 inches
     out from the doorway in violation ofSection 4.13.6 ofand
     Figure 25 ofthe ADAAG and Sections 404.2.4,404.2.4.1,
     Table 404.2.4.1, and Figure 404.2.4.1 of the 2010 ADA
     Standards, whose resolution is readily achievable.

                           RESTROOMS

     The plaintiffcould not independently access the restrooms
     because the restrooms' entrance doors had hardware that
     required tight grasping, pinching, or twisting of the wrist.
     Violation: ADA compliant door hardware is not provided
     on the restroom doors in violation ofSection 4.13.9 ofthe
     ADAAG and Sections 309.4 and 404.2.7 ofthe 2010 ADA
     Standards, whose resolution is readily achievable.

e.   The plaintiff could not enter or exit the restrooms because
     the entry doors were too narrow. Violation: The restroom
     doors do not meet the minimum clear width requirements
     in violation of Sections 4.13 of the ADAAG and Section
     404 of the 2010 ADA Standards, whose resolution is
     readily achievable.

                                                                     Page 7 of13
     Case 2:19-cv-00737-SRW Document 1 Filed 09/30/19 Page 8 of 13



f.       The plaintiff could not access the toilets in the restrooms
         because the required maneuvering clearances were not
         provided. Violation: The restrooms provided for public
         use at the facility are in violation of Section 4.17 of the
         ADAAG and Section 604 of the 2010 ADA Standards,
         whose resolution is readily achievable.

g•       The plaintiffcould not safely use the toilet in the restrooms
         because the required grab bars were not provided.
         Violation: ADA compliant grab bars are not provided in
         the restrooms in violation of Sections 4.16.4, 4.26 and
         Figure 29 of the ADAAG and Section 604.5.2 ofthe 2010
         ADA Standards, whose resolution is readily achievable.

h.       The plaintiff could not access the toilet paper because the
         toilet paper dispensers were mounted too far from the
         restrooms' toilets. Violation: The toilet paper dispensers
         are mounted at a noncompliant distance from the toilet in
         violation of Section 4.16.6 of the ADAAG and Section
         604.7 of the 2010 ADA Standards, whose resolution is
         readily achievable.

i.       The plaintiff could not access the paper towel dispenser
         because it was mounted too high to reach. Violation: The
         paper towel dispensers in the public restrooms are
         mounted at a noncompliant height in violation of the
         minimum reach range set forth in Section 4.2.6 and Figure
         6(for side reach)ofthe ADAAG and Section 308.2 ofthe
         2010 ADA Standards, whose resolution is readily
         achievable.

         The plaintiff could not access the restroom sinks as the
         required knee and toe clearance was not provided.
         Violation: The restrooms' sinks provided do not meet the
         requirements of Section 4.24 of the ADAAG and Section
         306.3.3 of the 2010 ADA Standards, whose resolution is
         readily achievable.

                                                                         Page 8 of13
        Case 2:19-cv-00737-SRW Document 1 Filed 09/30/19 Page 9 of 13



                                 MAINTENANCE

             The accessible features of the facility are not maintained,
             creating barriers to access for the Plaintiff, as set forth
             herein, in violation of28 CFR §36.211.

      17.    The foregoing violations are violations of the 1991 Americans with.

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      18.    The Plaintiff states that as soon as he encountered and/or observed the

architectural barriers at the subject location he had actual notice that the Defendant

does not intend to comply with the ADA.

      19.    The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendant's current barriers to equal access and violations of

the ADA because Plaintiff was unable to access and assess all areas of the subject

premises due to the architectural barriers encountered. A complete list ofthe subject

location's ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove sarne, will require an on-site inspection by

Plaintiffs representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      20.   Plaintiff knows it will be a futile gesture to attempt to patronize the


                                                                            Page 9 of13
        Case 2:19-cv-00737-SRW Document 1 Filed 09/30/19 Page 10 of 13



facility unless he is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningfiil choice of freely patronizing the subject premises when

in contrast the subject premises is readily available to able bodied patrons and the

general public without disabilities.

      21.    To date, the Defendant's barriers to access and other violations of the

ADA still exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA. Plaintiff has reasonable grounds to

believe that he will be subjected to discrimination in violation of the ADA by

Defendant if these violations are not corrected and made compliant.

      22.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff's sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals ofthe general public.

      23.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, ifthere has been an alteration to Defendant's place ofpublic

accommodation since January 26, 1992,then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily


                                                                            Page 10 of13
        Case 2:19-cv-00737-SRW Document 1 Filed 09/30/19 Page 11 of 13



accessible to and usable by individuals with disabilities, including people who use

wheelchairs,28 CFR 36.402; and finally, ifthe Defendant's facilities were designed

and constructed for first occupancy subsequent to January 26, 1993,as defined in 28

CFR 36.401,then the Defendant's facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA.To date,Defendant has failed

to comply with this mandate.

      24.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney's fees,costs and litigation from the Defendant pursuant to 42 U.S.C.

§ 12205 and 28 CFR 36 505. Plaintiff will be denied full and equal access to the

subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

      25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiffinjunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to


                                                                               Page 11 of13
          Case 2:19-cv-00737-SRW Document 1 Filed 09/30/19 Page 12 of 13



maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.

      WHEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

      A.     That the Court declare that the property owned and
             administered by Defendant is violative of the ADA;

      B.     That the Court enter an Order directing Defendant to alter
             its facilities to make them accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

      C.     That the Court enter an Order directing Defendant,
             pursuantto 28 C.F.R. §36.211,to fulfill its continuing duty
             to maintain its accessible features and equipment so that
             the facility remains accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

      D.     That the Court enter an Order directing Defendant to
             implement and carry out effective policies, practices, and
             procedures to maintain the accessible features and
             equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
             §36.211.

      E.     That the Court enter an Order directing Defendant to
             evaluate and neutralize its policies and procedures towards
             persons with disabilities for such reasonable time so as to
             allow them to undertake and complete corrective
             procedures;

             An award of attorneys' fees, costs(including expert fees),
             and litigation expenses pursuant to 42 U.S.C. § 12205;

      G.     An award of interest upon the original sums ofsaid award
             of attorney's fees, costs (including expert fees), and other
                                                                            Page 12 of13
       Case 2:19-cv-00737-SRW Document 1 Filed 09/30/19 Page 13 of 13




           expenses of suit; and

     H.    Such other relief as the Court deems just and proper,
           and/or is allowable under Title III of the Americans with
           Disabilities Act.


     Dated this the 07 g day of    5epthy                ,2019.


                              Respectfully submitted,
                                   /
                              By:             6- ithaliAlc-17
                              Bridget M. lentine
                              Counsel for Plaintiff
                              AL State Bar No.: ASB-3487-G61W

Of Counsel:
Bridget M. Ballentine
2029 Holtville Road
Wetumpka, AL 36092
Telephone:(334)247-3662
Email: Bridget@ballentinelaw.com

DEFENDANT TO BE SERVED:

CARRIE LEE BAGGETT
3200 Atlanta Highway
Montgomery, AL 36109




                                                                       Page 13 of13
